Title: Charles Simms to Thomas Jefferson, 25 May 1816
From: Simms, Charles
To: Jefferson, Thomas


          
            sir
             Alexandria 25th May 1816
          
          Mr Stephen Cathalan commercial and navy agent of the United States at Marseilles, has consigned to my care, four Cases of red wine, which her he requests to have forwarded to you by the first opportunity.
          I have put them in store where they will be carefully preserved, to wait your further order, as to the mode of conveying them to Monticello.
          
            Very respectfully I have the honor to be Sir yr obt Servt
            Ch. Simms
          
        